Per Curiam. In order to bring Rule 8(c) and Rule 11(f) of the Rules of the Supreme Court and the Court of Appeals into agreement, Rule 11 (f) is hereby modified by striking out the following sentence: The appellant’s brief in chief, before its printing, shall not exceed 40 double-spaced typewritten pages, with a similar 10-page limit upon the reply brief, except that if either limitation is shown to be too stringent in a particular case it may be waived by the Court on Motion. And substituting therefor the following: The argument portion of the appellant’s brief shall not exceed 25 double-spaced typewritten pages or 30 printed pages, with a similar 15 typewritten and 20 printed page limit upon the reply brief, except that if either limitation is shown to be too stringent in a particular case it may be waived by the Court on Motion. IT IS SO ORDERED.